Citation Nr: 1028508	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 1, 2005 
for the award of dependency benefits for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts that awarded 
dependency benefits for the Veteran's spouse effective September 
1, 2005.

The Veteran was scheduled to present testimony before a traveling 
Veterans Law Judge in October 2008.  However, the Veteran failed 
to report to the hearing.  As the Veteran has not requested that 
the hearing be rescheduled, the Board deems the Veteran's request 
for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 
(2009).


FINDINGS OF FACT

1.  In January 2002, the Veteran was awarded service connection 
for posttraumatic stress disorder (PTSD) effective May 13, 1996, 
evaluated as 100 percent disabling.

2.  A January 2002 letter notified the Veteran that the 
information he had sent to VA regarding his dependents was not 
complete, informed the Veteran of the need to fill out the 
attached VA Form 21-686c ("Declaration of Status of 
Dependents") if he wished to receive additional benefits for his 
dependent(s), and instructed the Veteran to return the completed 
form to the RO within one year of the date of that January 2002 
letter.

3.  No correspondence was received following the January 2002 
letter until August 2005, when the Veteran submitted a certified 
copy of his marriage certificate to show that he was married on 
September 19, 1964 while serving on active duty.  In November 
2005, the Veteran submitted a completed VA Form 21-686c listing 
his wife as his sole dependent.

4.  In a May 2006 decision, the RO awarded dependency benefits 
for the Veteran's spouse, effective September 1, 2005.



CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2005 
for the award of dependency benefits for the Veteran's spouse 
have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a September 2005 letter, the RO advised the 
Veteran of what information and evidence is needed to 
substantiate his claim for dependency allowance, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  A September 
2006 letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last adjudicated in 
April 2007.

However, in the current case, the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002).  Therefore, under such circumstances, the duties 
to notify and assist are not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Further, VA has no duty to assist the 
Veteran in obtaining evidence where, as here, there is no 
reasonable possibility that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Nevertheless, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that have 
been associated with the claims file include the Veteran's 
service treatment records, service personnel records, marriage 
license, post service treatment records and examination reports, 
Social Security Administration (SSA) records, and hearing 
testimony pertaining to a prior claim.

Ultimately, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, the nature of the 
claim for an earlier effective date is based upon evidence 
already contained in the claims file, and the Veteran's argument 
centers around evidence in the claims file.  Any error in the 
sequence of events or content of the notices is not shown to have 
any effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding an award of 
additional compensation for dependents based on the establishment 
of a rating in the percentage specified by law for that purpose, 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective date 
of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the service 
member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
Veteran's marriage or birth/adoption of a child, if evidence of 
the event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating action.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The 
earliest date that an additional award of compensation for a 
dependent spouse can occur is the first day of the calendar month 
following the month in which the award became effective.  
38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant; 
and the social security number of the other person.  38 U.S.C.A. 
§ 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an effective date 
earlier than September 1, 2005 for the award of dependency 
benefits for his spouse.  Specifically, he argues that the 
effective date should be either May 13, 1996 (the effective date 
of his award of service connection for PTSD) or September 19, 
1964 (the date of his marriage).

In January 2002, the Veteran was awarded service connection for 
PTSD effective May 13, 1996, evaluated as 100 percent disabling.  
A January 2002 letter notified the Veteran that the information 
he had sent to VA regarding his dependents was not complete, 
informed the Veteran of the need to fill out the attached VA Form 
21-686c ("Declaration of Status of Dependents") if he wished to 
receive additional benefits for his dependent(s), and instructed 
the Veteran to return the completed form to the RO within one 
year of the date of that January 2002 letter.  However, no 
correspondence was received following the January 2002 letter 
until August 2005, when the Veteran submitted a certified copy of 
his marriage certificate to show that he was married on September 
19, 1964 while serving on active duty.  In November 2005, the 
Veteran submitted a completed VA Form 21-686c listing his wife as 
his sole dependent.  In a May 2006 decision, the RO awarded 
dependency benefits for the Veteran's spouse, effective September 
1, 2005.

Significantly, when the Veteran was initially informed in the 
January 2002 letter that he needed to submit additional 
information concerning his dependents, he failed to return the 
necessary form and information regarding proof of his 
dependent(s) to the RO within one year of that January 2002 
letter.  It was not until August 2005 that the Veteran provided a 
certified copy of his marriage certificate to show that he had a 
dependent spouse.

The Board acknowledges that the Veteran has been married to his 
wife since September 19, 1964.  However, he did not provide the 
proper documentation and information regarding his marriage until 
more than one year after the date of marriage.  Furthermore, the 
Board acknowledges that the Veteran's 100 percent disability 
rating for PTSD became effective on May 13, 1996.  Nevertheless, 
he did not provide the proper documentation and information 
regarding his dependent (i.e., his spouse) within one year of the 
January 2002 notice letter.  Therefore, the date of the Veteran's 
claim for additional benefits for his spouse as a dependent is 
the date in August 2005 that he adequately notified VA of his 
marriage by sending in a certified copy of his marriage 
certificate.  As such, the proper effective date for the award of 
dependency benefits for the Veteran's spouse is September 1, 
2005, the first day of the month following the submission of the 
needed marriage information to the RO.

With regard to the Veteran's argument that he had already 
informed VA that he was married during the pendency of his claim 
for service connection for PTSD (and implying therefore that any 
further verification would be superfluous), the Board notes that 
the law in fact requires further verification for the increased 
award to become effective.  38 U.S.C.A. § 5110(f).  Moreover, the 
Board notes that on his application for benefits filed in May 
1996, the Veteran did not provide his spouse's Social Security 
number and indicated that they were not living together due to 
marital difficulties.  The RO's inquiry into his marital status 
and requesting additional information once service connection was 
established is certainly appropriate.  It is also noteworthy that 
the Veteran was put on notice of what was expected from him in 
January 2002, yet he failed to clarify the status of his spouse 
until August 2005.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

With regard to the Veteran's argument for an effective date in 
1964, as service connection was not in effect at that time for 
any disability there is no legal basis upon which such an 
effective date could be assigned. 

Given the above, the law provides that the earliest effective 
date that may be assigned for the award of dependency benefits 
for the Veteran's spouse is the first day of the calendar month 
(September 1, 2005) following the month in which the award became 
effective (as of the date of claim in August 2005).  See 38 
U.S.C.A. § 5110(f); see also 38 C.F.R. §§ 3.31, 3.401(b).  
Consequently, an effective date earlier than September 1, 2005 is 
not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive of the claim, 
it should be denied because of lack of legal entitlement under 
the law).


ORDER

Entitlement to an effective date earlier than September 1, 2005 
for the award of dependency benefits for the Veteran's spouse is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


